Citation Nr: 0624855	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dyshydrosis of the 
hands.

4.  Entitlement to service connection for a disability 
exhibited by numbness and hardness of the hands and 
fingertips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for the 
above listed issues.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran indicated, in his 
hearing testimony in September 2005, that he had received 
treatment at a VA facility in Columbia since shortly after 
his separation from service, probably starting in 1984 or 
1985, for his claimed disabilities.  A review of the 
veteran's claims file however shows that the only records 
that are from that facility that have been associated with 
the veteran's claims file are records dated from 1997 to 
2005, and one report of a VA examination from April 1982.  As 
such, it appears that many years of VA treatment records that 
may be relevant to the veteran's claims have not yet been 
associated with the veteran's claims folder.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board must remand this case to ensure that all relevant 
records are associated with the veteran's claims file.

Additionally, as to the veteran's claim of entitlement to 
service connection for hearing loss, as the veteran's 
military occupational specialty included aircraft maintenance 
for a large part of his service, he was likely exposed to 
loud noises.  The audiograms at entry and separation from 
service reflect some changes in decibel levels in the 
conversational voice range.  The examination at separation 
from service in November 1981 included a diagnosis of mixed 
frequency hearing loss.

As to the veteran's claim of entitlement to service 
connection for headaches, the veteran's service medical 
records reflect periodic complaints of headaches.  The 
veteran's separation examination report dated November 1981 
does note that the veteran had frequent and severe headaches, 
diagnosed as possible cluster headaches, with no problems 
since 1979.  

As to the veteran's claim of entitlement to service 
connection for dyshydrosis of the hands, the Boards notes 
that a medical record dated July 1982, five months after the 
veteran's separation from service, noted that the veteran 
reported a six month history of skin peeling of the hands.  
The veteran at that time was diagnosed with dyshydrosis.  The 
Board also notes that this time frame would put the first 
manifestation of this disability prior to the veteran's 
separation from service, but subsequent to his final 
separation examination dated November 1981.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Columbia VA 
medical facility and obtain the veteran's 
medical records not currently in the claims 
folder that are dated from 1982 to the 
present and associate them with the 
veteran's claims file.

2.  After the above development has been 
completed, have the RO schedule the 
veteran for a VA audiological examination.  
All indicated tests and studies should be 
undertaken.  If the veteran is diagnosed 
with hearing loss, the examiner should 
provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability)  that any hearing 
loss the veteran has is related to 
service.  The examiner should reconcile 
any opinion with the service medical 
records, particularly the audiograms 
performed on the entry and separation 
examinations.  A complete rationale for 
any opinion expressed should be offered.

3.  The veteran should also be scheduled 
for a VA examination for his headaches.  
All indicated tests and studies should be 
undertaken.  If a diagnosis of headaches 
is made, the examiner should offer an 
opinion, considering all evidence of 
record in the veteran's claims folder, as 
to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that they are related to 
service.  The examiner should reconcile 
any opinion with the service medical 
records, particularly the separation 
examination report.  A complete rationale 
for any opinion expressed should be 
offered.

4.  The veteran should also be scheduled 
for a VA examination for his claimed 
dyshidrosis of the hands.  All indicated 
tests and studies should be undertaken.  
If a diagnosis of dyshydrosis is made, the 
examiner should offer an opinion, 
considering all evidence of record, as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that it is related to 
service.  The examiner should reconcile 
any opinion with the service medical 
records and the July 1982 treatment 
report.  A complete rationale for any 
opinion expressed should be offered.

5.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

